Citation Nr: 9934881	
Decision Date: 12/14/99    Archive Date: 12/16/99

DOCKET NO.  94-07 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 
percent for post-traumatic stress disorder, on appeal from 
the initial grant of service connection.

2.  Entitlement to a disability rating in excess of 10 
percent for chloracne of the shoulders and back and an 
acneiform rash of the trunk, on appeal from the initial grant 
of service connection.

3.  Entitlement to a disability rating in excess of 10 
percent for sinusitis, on appeal from the initial grant of 
service connection.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1973.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 1992 rating decision of the Waco, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which established entitlement to service connection for 
post-traumatic stress disorder, evaluated as 10 percent 
disabling; residuals of an acneiform rash of the trunk, 
evaluated as 10 percent disabling; and sinusitis, evaluated 
as noncompensable.  A September 1993 rating decision 
established entitlement to a disability rating of 10 percent 
for sinusitis, effective June 29, 1990, the date of the 
veteran's original claim.  That rating decision also 
established entitlement to a disability rating of 50 percent 
for post-traumatic stress disorder, effective June 29, 1990.  
However, as those grants do not represent a full grant of 
benefits sought on appeal those claims remain before the 
Board.

The case was previously before the Board in March 1996, when 
it was remanded for further development.  The requested 
development has been completed to the extent necessary.  The 
Board now proceeds with its review of the appeal.  



FINDINGS OF FACT

1.  Sufficient necessary for an equitable disposition of the 
veteran's claims has been developed.

2.  At all times pertinent to the rating of the veteran's 
claim, his post-traumatic stress disorder was productive of 
no more than considerable social and industrial impairment.

3.  At all times pertinent to the rating of the veteran's 
claim, the veteran's post-traumatic stress disorder was 
productive of no more than occupational and social impairment 
with reduced reliability and productivity.

4.  At all times pertinent to the rating of the veteran's 
claim, his skin disability has resulted in exudation and 
itching involving an extensive area.

5.  Prior to the amendment of the rating criteria for 
sinusitis effective October 7, 1996, the veteran's sinusitis 
could be characterized as no more than moderate and could not 
be characterized as severe, with frequently incapacitating 
recurrences.

6.  Subsequent to the amendment of the rating criteria for 
sinusitis effective October 7, 1996, the veteran's sinusitis 
met the amended criteria for a higher rating of more than six 
incapacitating episodes of sinusitis per year, but the 
evidence does not show that he has had radical surgery or 
repeated surgeries for his sinusitis.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in 
excess of 50 percent for post-traumatic stress disorder are 
not met.  38 C.F.R. §38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. Part 4, § 4.130, 4.132, Diagnostic Code 9411 (1996, 
1999).

2.  The criteria for entitlement to disability rating in 
excess of 10 percent for chloracne of the shoulders and back 
and an acneiform rash of the trunk are not met.  38 C.F.R. 
§38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
§ 4.118, Diagnostic Codes 7806, 7817 (1999).

3.  The criteria for entitlement to a disability rating in 
excess of 10 percent for sinusitis are not met prior to 
October 7, 1996.  38 C.F.R. §38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, § 4.97, Diagnostic Code 6513 (1999).

4.  The criteria for entitlement to a disability rating of 30 
percent, but not greater, for sinusitis are met, effective 
October 7, 1996, the effective date of the regulatory change 
in the criteria for the evaluation of sinusitis.  38 C.F.R. 
§38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
§ 4.97, Diagnostic Code 6513 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claims are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, he has presented claims that are 
plausible.  He has not alleged that there are any records of 
probative value that may be obtained which have not already 
been associated with his claims folder.  The Board 
accordingly finds that the duty to assist the veteran, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied.

After the veteran disagreed with the original disability 
ratings assigned for the disabilities on appeal, the RO 
issued a statement of the case that addressed the issues as 
entitlement to increased ratings.  The United States Court of 
Appeals for Veterans Claims (Court) has held that there is a 
distinction between a claim based on disagreement with the 
original rating awarded and a claim for an increased rating.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The distinction 
is important in determining the evidence that can be used to 
decide whether the original rating on appeal was erroneous 
and in determining whether the veteran has been provided an 
appropriate statement of the case.  With an initial rating, 
the RO can assign separate disability ratings for separate 
periods of time based on the facts found.  With an increased 
rating claim, "the present level of disability is of primary 
importance."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Thus, the distinction between disagreement with the original 
rating awarded and a claim for an increased rating is 
important in terms of VA adjudicative actions.

The statement of the case provided to the veteran incorrectly 
identified the issues on appeal as entitlement to increased 
ratings rather than entitlement to increased original 
ratings.  However, the Board concludes that the veteran was 
not prejudiced by this error in the circumstances of this 
case.  The statement of the case indicated that all the 
evidence of record was considered in assigning the original 
disability ratings for the veteran's disabilities.  The RO 
did not limit its consideration to only the recent medical 
evidence of record, and did not therefore violate the 
principle of Fenderson.  The RO, in effect, considered 
whether the facts showed that the veteran was entitled to 
higher disability ratings for any of these conditions for any 
period of time since his original claim.

Despite the incorrect phrasing of the issues on appeal in the 
statement of the case, the RO did comply with the substantive 
tenets of Fenderson in its adjudication of the veteran's 
claims.  The veteran has been provided appropriate notice of 
the pertinent laws and regulations and has had his claims of 
disagreement with the original ratings properly considered 
based on all the evidence of record.  In the particular 
circumstances of this case, the Board finds that it is not 
necessary to remand the veteran's claims in order to instruct 
the RO to issue a supplemental statement of the case that 
correctly identified the issues on appeal.  Any error to the 
veteran by the RO's phrasing of the issues on appeal in the 
statement of the case was not prejudicial to the veteran's 
claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder. 38 
U.S.C.A. § 1155 (West 1991).  Evaluation of a service-
connected disorder requires a review of the veteran's entire 
medical history regarding that disorder.  38 C.F.R. §§ 4.1, 
4.2 (1999).  For a claim where the veteran has disagreed with 
the original rating assigned for his service-connected 
disability, it is necessary to determine whether he has at 
any time since his original claim met the requirements for a 
higher disability rating.  It is also necessary to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. § 4.3 (1999).  If there is 
a question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).


I.  Post-traumatic stress disorder

The veteran contends that his post-traumatic stress disorder 
is more severe than currently evaluated, warranting a higher 
rating.  After a review of the record, the Board finds that 
the veteran's contentions are not supported by the evidence, 
and his claim is denied.

The veteran established service connection for post-traumatic 
stress disorder by means of a March 1992 rating decision, 
which assigned a 10 percent disability rating.  That rating 
decision is the subject of this appeal.  A September 1993 
rating decision established entitlement to an increased 
disability rating of 50 percent for post-traumatic stress 
disorder, effective June 29, 1990, the date of the veteran's 
original claim.  However, as that grant does not represent a 
full grant of benefits sought on appeal the veteran's claim 
remains before the Board.

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1998) 
(Schedule).  Post-traumatic stress disorder is evaluated 
using the General Formula for Rating Mental Disorders 
pursuant to Diagnostic Code 9411 of the Schedule.  38 C.F.R. 
§ 4.130 (1999).  Under those criteria, a rating of 70 percent 
is warranted where the evidence shows occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); or inability to establish and maintain effective 
relationships.  A rating of 50 percent is warranted where the 
evidence shows occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130 (1999).

The criteria for evaluation of mental disorders were amended 
during the pendency of the veteran's appeal, effective 
November 7, 1996.  See 61 Fed. Reg. 52,700 (Oct. 8, 1996).  
Pursuant to the criteria in effect prior to November 7, 1996, 
a 70 percent rating contemplated that the ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired; the psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  A 50 percent rating contemplated that the 
ability to establish or maintain effective or favorable 
relationships with people was considerably impaired; by 
reason of the psychoneurotic symptoms the reliability, 
flexibility, and efficiency levels were so reduced as to 
result in considerable industrial impairment.  38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1995).

The Court has held that for the purpose of appeals, where the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant should be applied unless provided otherwise by 
statute.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  However, where the amended regulations expressly 
provide an effective date and do not allow for retroactive 
application, the veteran is not entitled to consideration of 
the amended regulations prior to the established effective 
date.  Rhodan v. West, 12 Vet. App. 55 (1998); see also 
38 U.S.C.A. § 5110(g) (West 1991) (where compensation is 
awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the Act or administrative issue).  
Therefore, the Board must evaluate the veteran's claim for a 
disability rating in excess of 50 percent from November 7, 
1996, forward under both the old criteria in the VA Schedule 
for Rating Disabilities and the current regulations in order 
to ascertain which version is most favorable to his claim, if 
indeed one is more favorable than the other.  For any date 
prior to November 7, 1996, the Board cannot apply the revised 
mental disorder rating schedule. 

The terms "considerable" and "severe" are not defined in 
the Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 
(1999).  It should also be noted that use of terminology such 
as "considerable" or "severe" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (1999).

An October 1990 VA medical report notes that the veteran 
suffered from nightmares and flashbacks for the past 15 
years.  He had recently attempted suicide in 1989.  His drug 
of choice in the previous few years was cocaine.  The veteran 
was neat, clean, friendly, and cooperative.  His intelligence 
was above average.  His speech was rapid and pressured.  His 
mood was normal and appropriate.  His sensorium was 
unimpaired.  His affect was appropriate.  His motor activity 
was relaxed and at ease.  His judgment was fair.  There was 
no evidence of a thought disorder, delusional content, 
perceptual disturbance, or any thought process impairment.  
The veteran had moderate sleep disturbance, but no appetite 
change or loss of libido.  The veteran had attempted suicide 
in the past but did not appear to be at risk at the time of 
the interview.  The veteran was in legal trouble.  He stated 
that most of his free time was spent at home and he had very 
few friends.  The examiner found that the veteran suffered 
from chronic drug and alcohol abuse.  He also suffered from 
some symptoms related to post-traumatic stress disorder.  

A November 1990 VA physician's letter notes that the veteran 
was involved with the Veterans Outreach Center for attention 
to his post-traumatic stress disorder.  He was in a substance 
dependence treatment unit.

A December 1990 VA medical report notes that the veteran had 
been sober for approximately seven months.  Because of 
charges pending he was not teaching, but was overseeing 
contract work.  He was living with a friend.  The veteran was 
oriented times three, and neatly dressed.  Speech was 
articulate, cooperative, and polite.  He appeared 
intelligent.  There was no evidence of hallucination, 
delusion, or preoccupation.  The examiner provided an 
assessment of ineffective individual coping related to 
substance abuse dependence, and a history of post-traumatic 
stress disorder with a suicide attempt.

A January 1991 VA medical report notes that the veteran 
stating he was doing well.  All criminal charges had been 
dropped.  There was no sign of suicidal ideation.

A March 1991 VA medical report notes that the veteran was 
asked to see the psychologist at work, who was going to 
recommend him as unsuitable as a teacher.  The examiner noted 
mild depression because of his uncertain work situation.

A June 1991 VA medical report notes that the veteran had 
post-traumatic stress disorder and had frequent counseling 
visits.  His goals were accomplished, but he needed 
continuing counseling.  His prognosis was poor.

A February 1992 VA psychiatric examination noted that the 
veteran was 49 years old and married with two children by a 
previous marriage and four stepchildren in his current 
marriage.  He was employed as a substitute teacher and had 
held the position for two or three months.  Prior to that 
time he stated that he was a pilot with various corporations 
from 1980 until 1989.  He stated he was unable to fly due to 
his physical problems and mental condition since 1989.  The 
veteran related an incident in 1989 when he had an 
altercation with a security guard and police and shot himself 
in the shoulder and the ankle with a shotgun.  He was being 
treated at the Vet Center.  The veteran stated that he had 
problems with alcohol and drugs.  He was taking care of a 
four year old step-grandson.  He stated he had crying spells 
and problems with his temper.  He was married in 1978 for 
fourteen years and maintained contact with the two children.  
He remarried and had been married for about 11 months.  It 
was somewhat troubled, seeming to be a power struggle at 
times.  He enjoyed the four stepchildren for the most part.  
The veteran was a well- nourished, well-developed male of 
about the stated age.  He was extremely talkative perhaps in 
an attempt to control the direction of the interview; however 
there was no fragmentation and very little of a digressive 
nature.  Most of his thinking was goal directed.  He answered 
questions relevantly, organized and expressed his thoughts 
well enough, and did volunteer pertinent information.  His 
speech was pressured; otherwise normal.  He was oriented as 
to time, place, and person.  Thought content revealed anxiety 
both free floating and fixed on his physical condition.  He 
had increased irritability with a low tolerance and some 
episodes of explosive or destructive behavior.  There was one 
identifiable flashback under stress and the influence of 
Valium and intravenous cocaine.  This ended in a suicide 
attempt with a shotgun.  The flashback itself lasted probably 
only a few seconds but he was confused, disoriented, and 
combative.  He did not express serious survivor guilt 
although he apparently ruminated and had nightmares about the 
pilot killed in his stead.  His sleep was disturbed 
initially.  He complained of nightmares every two or three 
nights.  The primary diagnosis probably was that of substance 
abuse which was in remission for the previous six months; 
however, the examiner diagnosed relative mild chronic post-
traumatic stress disorder, resulting in fairly mild 
incapacity due to the post-traumatic stress disorder.

At his February 1993 RO hearing, the veteran stated that he 
was teaching full time in a probationary period.  He stated 
that he almost blew his brains out in 1989.  He also stated 
that he had almost daily nightmares of the kids that died in 
a helicopter crash.

A March 1993 VA post-traumatic stress disorder examination 
noted that the veteran was a 50 year old man with two 
children by a previous marriage.  He had been a private pilot 
until 1989 and was currently working as a teacher full time.  
The veteran stated that he had problems with his peers at 
work.  He thought his marriage was good.  He had flashbacks 
and nightmares, which seemed to be getting more frequent.  
Sometimes he used sick leave because he was too upset.  He 
slept maybe four or five hours per night.  He didn't 
socialize except with his wife and children.  The veteran was 
alert and cooperative, well nourished, and well developed.  
He responded in an appropriate manner.  He answered questions 
relevantly and organized and expressed his thoughts well.  He 
volunteered pertinent information.  His speech was normal.  
He was oriented as to time, place, and person.  Thought 
content revealed anxiety, free floating and fixed to some 
extent, with a marked increased irritability with a low 
tolerance for stress and poor control at times.  He seemed to 
be experiencing increased intrusive thoughts and frequency of 
nightmares.  Socially, he was isolated.  The examiner 
diagnosed chronic, moderate post-traumatic stress disorder 
and polysubstance abuse in remission for four years.  The 
examiner opined that the veteran's level of incapacity was 
moderate for most employment and mild to moderate for social 
adaptation.

A February 1995 VA medical report shows that the veteran was 
casually dressed and well groomed.  He gave good eye contact.  
He was friendly and polite and interacted well with the 
staff.  He was alert and oriented times three.  He was 
somewhat anxious and apprehensive.  He was very talkative and 
articulate.  He was well educated.  He complained of problems 
with recurrent nightmares and with test taking.  The veteran 
complained that his nightmares had come back and that he had 
stress on the job.  He was having dissociative episode during 
examination situations.  He had anticipatory anxiety episodes 
prior to the examinations.  The veteran was clear, coherent, 
and cooperative.  He had a great deal of understanding of his 
problem.  The examiner diagnosed continuous moderate post-
traumatic stress disorder in partial exacerbation of the 
acute state.

A March 1997 VA medical report shows that the veteran 
complained of not being able to sleep, having nightmares, 
getting very upset at work, and being very nervous.

A March 1997 VA medical report notes that the veteran was 
alert and oriented with clear speech and organized thought 
content.  He complained of being under a lot of stress and 
having insomnia, intrusive thoughts, flashbacks, and 
nightmares.  The onset was one week prior when seeing people 
getting shot on television.  He also was under stress at work 
and a student he taught had killed himself.  The veteran 
stated that he had not had drugs or drink since 
rehabilitation in 1991.  He was angry, frustrated, and 
"about to lose it."  He stated that he had some thoughts of 
harming himself or others but no plan.  He had not slept in 
four or five days.  He was particularly angry because he had 
been waiting for four hours before being seen by the 
physician.

A March 1997 VA medical report notes that the veteran was 
feeling a lot better and had been able to get some sleep 
since taking the medication.  The veteran stated that he was 
very angry when at the clinic and felt as if he could have 
harmed someone else.  He was having some racing thoughts, but 
denied suicidal or homicidal ideation presently.  Another 
March 1997 VA medical report two days later notes that the 
veteran was alert and oriented.  His speech was clear and 
congruent with organized thought content.  He was doing well.

A May 1997 VA medical report shows that the veteran stopped 
taking thioridazine because it caused an overly sedated 
feeling and interfered with his sexual function.  Since 
stopping the medication he was experiencing the problems he 
was having before.

An August 1997 VA medical report notes that the veteran was 
doing well until he witnessed a drive-by shooting in his 
neighborhood.  He was hypersensitive to all phenomena 
associated with his post-traumatic stress disorder like 
sirens and helicopters and had been having nightmares daily.  
Thioridazine had been helpful as had his work.  A September 
1997 VA medical report notes that the veteran was feeling 
stress with an increased work load.  He had a recurrent of 
nightmares.

A January 1998 VA medical report notes that the veteran had 
depression and nightmares.  The nightmares were somewhat 
managed.  Holidays were not a pleasant time.  He was having 
no trouble initiating sleep and minimal nightmares.  A 
February 1998 VA medical report notes that the veteran had 
resumed medication due to the start of nightmares.  An August 
1998 VA medical report notes that the veteran was anxious, 
angry, frustrated, and depressed.

A September 1998 VA medical report notes that the veteran's 
symptoms included depression, sleep disturbance (difficulty 
getting to sleep), nightmares, intrusive thoughts, 
flashbacks, hypervigilence, exaggerated startle response, 
bouts of anger, difficulty in maintaining relationships with 
his daughters, a sense of shortened future, difficulty in 
making friends outside his immediate family, and feelings of 
detachment.  Issues of fairness and injustice were triggers 
for him.  The veteran had a suicide attempt in 1989 with no 
attempts since, but with continuing suicidal ideation.  The 
examiner diagnosed chronic, delayed post-traumatic stress 
disorder.  The examiner provided a global assessment of 
functioning of 51 and a prognosis of fair.  The examiner 
recommended continued treatment.

An October 1998 VA examination notes that the veteran 
attended the outpatient veteran's clinic approximately every 
three weeks.  He saw a doctor approximately every six to 
eight weeks.  He was taking Cyproheptadine and Thioridazine.  
He stated that the medications helped him to mellow out and 
prevent episodes of anger and sleep disturbance and 
disturbing dreams.  He spent his time teaching school and 
watching his grandson play football.  For the past seven 
years the veteran was employed as a school teacher.  Mental 
status examination showed that he appeared his stated age of 
55.  He was neatly dressed and groomed.  Psychomotor activity 
was normal.  Eye contact was normal.  He talked at a rapid 
rate and normal volume and his answers to questions were 
usually appropriate.  They were usually logical, relevant, 
and coherent.  He was easily understood.  His mood was 
euthymic.  His affect was mildly anxious, but flexible.  He 
was oriented to person, place, and time.  He stated that his 
memory was sporadic.  He was able to retain and recall seven 
digits forward and four digits backward, in the normal range.  
He was estimated to be above average intelligence.  He could 
accurately name the President, the Vice President, and the 
Governor of Texas.  He could accurately add, subtract, 
multiply, and divide numbers.  He could change fractions to 
percent and do square root.  His judgment was good.  He was 
able to provide abstract interpretations to proverbs.  He 
stated he had special talents as a writer and publisher.  He 
stated he had enemies in South Texas.  He admitted to anger 
and impulses to hurt others, but no current plan to do so.  
He admitted to depression and stated that he had made seven 
to ten past suicide gestures.  He did not think he would 
suicide in the future.  He said he had had auditory and 
visual hallucinations.  He once saw his grandfather when 
nobody was there and had hear people call his name when no 
one was there.  The veteran was very ambitious, extremely 
unhappy, and remorseful about injuring himself and using 
street drugs.  He expected a downward spiral in the future.  
He was able to bathe, dress, and attend to personal hygiene.  
He could cook, clean, do laundry, go shopping, and drive a 
car.  He could ride the bus alone.  He knew how to pay bills, 
balance a checkbook, and use a calculator.  He did not attend 
church.  He did not belong to organizations, but his social 
functions seemed adequate.  He was able to visit outside the 
home, to talk on the telephone, to use the mail, and to read 
a newspaper.  He said his reaction to stress was to attempt 
to isolate himself.  The examiner diagnosed post-traumatic 
stress disorder, nicotine dependence, and polysubstance abuse 
in remission.  The examiner noted recurrent thoughts and 
recollection about the veteran's stressors and disturbing 
dreams about the event.  The veteran stated that loud noises 
caused a startled reaction and resulted in thoughts about his 
past experiences.  He was able to talk about his experience.  
He was currently in therapy discussing problems with his 
combat.  He was married.  He said he seemed to get along well 
with his students.  He had some trouble getting along with 
the parents.  The examiner did not get a sense of 
foreshortened future although his outlook for the future was 
somewhat depressed.  He did report a sleep disturbance 
without medicine, irritability, outbursts of anger without 
medicine, and difficulty concentrating at times.  There was 
evidence that he was hypervigilent at times and may have had 
a startled response.  The examiner provided a global 
assessment of functioning of 65 and a prognosis of equivocal.  
The examiner notes that the veteran's strengths were that he 
was married and employed.  The examiner opined that the 
veteran was capable of managing his benefits.

The Board finds that throughout the period for which he has 
established entitlement to service connection for post-
traumatic stress disorder, the veteran has not met the 
criteria for entitlement to a rating greater than 50 percent 
pursuant to the criteria for evaluation in effect prior to 
November 7, 1996.  The veteran has maintained a marriage 
since approximately 1991 and has remained employed as a 
teacher for approximately eight years.  He has also 
maintained a relationship with stepchildren and his children 
from a previous marriage.  The Board finds that the evidence 
does not show that his ability to establish and maintain 
effective or favorable relationships with people has been 
severely impaired by his post-traumatic stress disorder.  
Furthermore, the evidence does not show that the veteran's 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  During the period in question, he has 
been employed as a teacher.  He completed a probationary 
period and has maintained full time employment for 
approximately eight years.  Therefore, the Board finds that 
the evidence does not show severe impairment of the veteran's 
employability.  

Furthermore, the veteran's Global Assessment of Functioning 
(GAF) scale scores have ranged from a low of 51 to a high of 
65 in 1998.  A GAF scale score of 51 contemplates moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with co-workers).  A GAF scale score of 65 
contemplates some mild symptoms, (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational or 
school functioning (e.g., occasional truancy, or theft within 
the household) but generally functioning pretty well, has 
some meaningful interpersonal relationships.  American 
Psychiatric Association Diagnostic and  Statistical Manual of 
Mental Disorders (4th. ed., 1994) (DSM-IV).  These findings 
are highly probative as they relate directly to the veteran's 
level of impairment of social and industrial adaptability, as 
contemplated by diagnostic code 9411.  See Massey v. Brown, 7 
Vet. App. 204, 207 (1994).  The Board has evaluated the 
evidence and finds that throughout the period during which 
the veteran has established service connection for post-
traumatic stress disorder, his post-traumatic stress disorder 
is productive of no more than considerable social and 
industrial impairment.

The Board also that the veteran has not met the criteria for 
entitlement to a rating greater than 50 percent pursuant to 
the criteria for evaluation in effect subsequent to November 
7, 1996.  Although the veteran may have some level of 
occupational and social impairment, the level of impairment 
does not result in deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood.  The 
veteran has been married since approximately 1991 and 
employed for approximately eight years, during the period for 
which he has established entitlement to service connection 
for post-traumatic stress disorder.  The evidence does not 
show any obsessional rituals with interfere with routine 
activities; speech which is intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; spatial disorientation; 
neglect of personal appearance and hygiene; or inability to 
establish and maintain effective relationships.  The veteran 
is married, and maintains a relationships with stepchildren 
and with children from a previous marriage.  The veteran has 
stated that he has suicidal ideation and impaired impulse 
control.  However, his suicide attempt occurred in 1989, 
prior to the period for which he has established service-
connection for post-traumatic stress disorder, and thus 
outside the period for which the Board is reviewing the 
veteran's rating.  On VA examination in October 1998, he was 
neatly dressed and groomed.  He talked at a rapid rate and 
normal volume and his answers to questions were usually 
appropriate.  They were usually logical, relevant, and 
coherent.  He was easily understood.  While the veteran has 
claimed difficulty in adapting to stressful circumstances 
(including work or a worklike setting), he has been employed 
throughout almost the entire period in question as a teacher.  
Therefore, the Board finds that although the veteran may have 
suicidal ideation and some impairment of impulse control, his 
overall symptomatology does approximate the level 
contemplated by a rating of 70 percent.  The Board finds that 
the veteran's symptomatology more nearly approximates the 
criteria for a rating of 50 percent, which is warranted where 
the evidence shows occupational and social impairment with 
reduced reliability and productivity.

Accordingly, the Board finds that the criteria for 
entitlement to a disability rating greater than 50 percent 
for post-traumatic stress disorder are not met and the 
veteran's claim is therefore denied.  38 C.F.R. §38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, §§ 4.132, 4.130, 
Diagnostic Code 9411 (1996, 1999).


II.  Chloracne of the shoulders and back and acneiform rash 
of the trunk

The veteran contends that his chloracne of the shoulders and 
back and acneiform rash of the trunk are more severe than 
currently evaluated warranting a higher rating.  After a 
review of the record, the Board finds that the veteran's 
contentions are not supported by the evidence, and his claim 
is denied.

The veteran established service connection for residuals of 
an acneiform rash of the trunk by means of a March 1992 
rating decision, which assigned a 10 percent disability 
rating.  That rating decision is the subject of this appeal.

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1999) 
(Schedule).  The veteran's skin condition has been evaluated 
pursuant to the criteria found in Diagnostic Code 7817 of the 
Schedule, which is used to evaluate dermatitis exfoliativa.  
Pursuant to that Diagnostic Code, the veteran's disability is 
rated pursuant to the criteria for the evaluation of eczema 
found in Diagnostic Coded 7806.  38 C.F.R. § 4.118 (1999).  
Under those criteria, a rating of 30 percent is warranted 
where the evidence shows eczema with exudation or itching 
constant, extensive lesions, or marked disfigurement.  A 
rating of 10 percent is warranted where the evidence shows 
eczema with exfoliation, exudation, or itching, if involving 
an exposed surface or extensive area.  38 C.F.R. § 4.118 
(1999).

A February 1992 VA skin examination notes extensive acne 
scars of the trunk, abdomen and thighs.  The  veteran stated 
that he had a severe skin rash on his trunk and thighs dating 
to 1968.  The examiner notes residuals of that rash and 
diagnosed residuals of a marked acneiform rash on the trunk.

An April 1992 VA examiner noted that the veteran complained 
of severe acne.  The examiner noted severe acne involving the 
thorax and groin, consistent with chloracne.  There was 
severe scarring from acne with occasional large pustules over 
the thorax, abdomen, groin, and posterior chest.

At his February 1993 RO hearing, the veteran stated that he 
had cysts on his back.  He stated that he was told that he 
had the worst case of scarring that a treating physician had 
ever seen.  He stated that the cysts go up into big boils and 
then they ruptured with a foul odor.  He stated that he had 
to shower twice per day and never went out with his shirt 
off.  He said they were essentially on his back and the inner 
part of the left upper arm.  He wore bandages over the boils 
to keep them from damaging the shirt when they ruptured.  He 
stated that they were tender and unrelated to weather 
changes, but might be related to stress.

A March 1993 VA examination revealed generalized scarring 
over the posterior chest and back and buttocks and slightly 
in the flank and abdominal areas.  There were also a few 
cystic masses that were palpable in the subcutaneous tissue 
but no pustules or acute lesions were noted.  The examiner 
diagnosed an acneiform rash over the posterior thorax, back, 
and buttocks area and slightly in the flank and abdominal 
region.  Photographs of the affected areas were included.

A July 1998 VA medical report notes that the veteran 
complained of severe acne.  The examiner noted severe cystic 
acne.  There were three well-formed, large cysts on the right 
shoulder, mid-back, and right back.  They were excised.  An 
August 1998 VA medical report agreed that chloracne was the 
diagnosis.

An October 1998 VA skin examination notes that the veteran 
was previously diagnosed with acne and possibly chloracne.  
Previous pictures showed acne on the back and right arm.  The 
veteran stated that his skin condition had existed since 1968 
and was recurrent and constant.  He was not currently being 
treated, but he did state that he had recurrent symptoms 
which itched when they appeared.  The disability existed on 
the back, chest, and shoulders with erythematous erupts and 
pitted scars.  There were no lesions at the present time.  
There was no ulceration, exfoliation, or crusting.  There 
were no associated systemic or nervous manifestations.  The 
examiner diagnosed severe cystic acne in the past with 
scarring (pitted scars), now with moderate acne.  Color 
photographs of the manifestations on the back, chest, 
buttocks, and posterior were included with the examination 
report.

The Board finds that throughout the period for which the 
veteran has established service connection for a skin 
disability, he has not met the criteria for a rating greater 
than 10 percent.  The veteran's skin disability does not 
result in exudation or itching, extensive lesions, or marked 
disfigurement.  The symptoms of exudation and itching are 
shown by the evidence to not be constant, but rather to be 
recurrent.  While the veteran is shown to have had severe 
acne in the past, his present condition is shown to be 
moderate presently, and during the period currently under 
review.  Furthermore, the lesions which have been noted by 
the evidence of record are not shown to be extensive.  In 
addition, while the acne has resulted in pitted scarring of 
the affected area, the Board has examined the photographs of 
the affected areas and finds that the photographs do not show 
marked disfigurement, nor does the medical evidence show 
marked disfigurement.  The Board finds that the veteran's 
symptomatology more near approximates the criteria for a 
rating of 10 percent which is warranted where the evidence 
shows exudation and itching involving an extensive area.  The 
Board finds the probative weight of the veteran's statements 
about the extent and frequency of his subjective symptoms to 
be not credible when compared with the medical records of 
treatment.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (holding that interest in the outcome of a proceeding 
may affect the credibility of testimony).

Accordingly, the Board finds that the criteria for 
entitlement to a disability rating greater than 10 percent 
for chloracne of the shoulders and back and an acneiform rash 
of the trunk are not met and the veteran's claim therefor is 
denied.  38 C.F.R. §38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. Part 4, §§ 4.7, 4.118, Diagnostic Codes 7806, 7817 
(1999).


III.  Sinusitis

The veteran contends that his sinusitis is more severe than 
currently evaluated, warranting a higher rating.  After a 
review of the record, the Board finds that the veteran's 
contentions are supported by the evidence to the extent that 
a rating of 30 percent, but not greater, is warranted, 
effective October 7, 1996, the date of the regulatory change 
in the criteria for the evaluation of sinusitis, subject to 
the laws and regulations governing the disbursement of 
monetary benefits.

The veteran established service connection for sinusitis by 
means of a March 1992 rating decision, which assigned a 
noncompensable disability rating.  That rating decision is 
the subject of this appeal.  A September 1993 rating decision 
established entitlement to an increased disability rating of 
10 percent for sinusitis, effective June 29, 1990, the date 
of the veteran's original claim.  However, as that grant does 
not represent a full grant of benefits sought on appeal this 
claim remains before the Board.

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1999) 
(Schedule).  Sinusitis is evaluated pursuant to the criteria 
found in Diagnostic Code 6513 of the Schedule.  38 C.F.R. 
§ 4.97 (1999).  Under those criteria, a rating of 50 percent 
is warranted following radical surgery with chronic 
osteomyelitis or; near constant sinusitis characterized by 
headaches, pain, and tenderness of the affected sinus, and 
purulent discharge or crusting after repeated surgeries.  A 
rating of 30 percent is warranted where the evidence shows 
three or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A rating of 10 percent is 
warranted where the evidence shows one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  38 C.F.R. § 4.97 (1999).  An incapacitating 
episode of sinusitis is one that requires bed rest and 
treatment by a physician.  38 C.F.R. § 4.97, Diagnostic Code 
6514, Note (1999).

The criteria for evaluation of respiratory disorders were 
amended during the pendency of the veteran's appeal, 
effective October 7, 1996.  See 61 Fed. Reg. 46,728 (Sept. 5, 
1996).  Pursuant to the criteria in effect prior to October 
7, 1996, a 30 percent rating contemplated severe sinusitis, 
with frequently incapacitating recurrences, severe and 
frequent headaches, purulent discharge, or crusting 
reflecting purulence.  A 10 percent rating contemplated 
moderate sinusitis with discharge or crusting or scabbing, 
infrequent headaches.  38 C.F.R. § 4.97, Diagnostic Code 6513 
(1995).

The Court has held that for the purpose of appeals, where the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant should be applied unless provided otherwise by 
statute.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  However, as noted above, where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Rhodan v. West, 12 Vet. App. 
55 (1998); see also 38 U.S.C.A. § 5110(g) (West 1991).  
Therefore, the Board must evaluate the veteran's claim for a 
disability rating in excess of 10 percent from October 7, 
1996, forward under both the old criteria in the VA Schedule 
for Rating Disabilities and the current regulations in order 
to ascertain which version is most favorable to his claim, if 
indeed one is more favorable than the other.  For any date 
prior to October 7, 1996, the Board cannot apply the revised 
rating schedule. 

At his February 1993 RO hearing, the veteran stated that the 
sinus problem was constant.  He was self-medicating with 
Tylenol sinus which relieved the symptoms for a while.  He 
had problems in early spring, including congestion and a 
headache most every morning.  He did not have much drainage.  
He stated he could go two to three weeks without it 
happening.

A March 1993 VA nose and throat examination found slight 
tenderness over the left maxillary sinus area.  Examination 
of the throat revealed atrophic tonsils and no significant 
post nasal drip.  The examiner diagnosed chronic sinusitis 
with continued complaints of nasal congestion and sneezing.  
A radiology report of the sinuses was normal.

An April 12, 1993, private medical report shows that the 
veteran complained of allergies, congestion, and drainage.  
He had allergies for years.  The examiner provided an 
assessment of allergic rhinitis and prescribed Celestone, 
Nasacort, and Seldane.

A July 16, 1993, private medical report shows that the 
veteran received Seldane and Nasacort.  An August 5, 1993, 
private medical report shows that the veteran received 
Nasacort.  A September 1, 1993, private medical report shows 
that the veteran received Nasacort.  A September 30, 1993, 
private medical report shows that the veteran received 
Nasacort and Seldane.  A November 22, 1993, private medical 
report shows that the veteran received Nasacort and Seldane.  
A December 28, 1993, private medical report shows that the 
veteran received Nasacort and Seldane.

A January 20, 1994, private medical report shows that the 
veteran obtained Nasacort.  A February 7, 1994, private 
medical report shows that the veteran complained of a sinus 
infection.  The examiner diagnosed allergic rhinitis and 
prescribed Nasacort and Seldane.  An April 22, 1994, private 
medical report shows that the veteran had cough, congestion, 
and sputum production.  There was nasal congestion.

A May 10, 1994, private medical report shows that the veteran 
was 80 percent better from bronchitis and sinus.  The nose 
was congested.  The throat was clear.  The physician 
diagnosed upper respiratory infection with signs of 
bronchitis, improved.  An October 31, 1994, private medical 
report notes that the veteran obtained a refill of Nasacort.  
A January 27, 1995, private medical report notes that the 
veteran obtained refills of Nasacort and Claritin.  A 
February 21, 1995, private medical report shows that the 
veteran obtained refills of Claritin and Nasacort.  An April 
3, 1995, private medical report shows that the veteran 
obtained a refill of Claritin.

An April 26, 1996, private medical report shows that the 
veteran complained of his left eye burning and being very 
sensitive.  The nose was quite congested.  The physician 
provided a diagnosis of allergic rhinitis and malaise and 
fatigue of unknown etiology.  The physician prescribed 
Claritin, Nasacort, and Depo-Medrol.

An August 1, 1996, private medical report shows that the 
veteran was provided Claritin and Nasacort.  A November 7, 
1996, private medical report shows that he was provided 
Claritin and Nasacort.

An October 1998 VA sinus examination notes that the veteran 
had allergic rhinitis and sinusitis.  He had seasonal flare-
ups but had trouble with his nose, sinuses, and post nasal 
drainage every day.  He had a lot of sneezing and blowing his 
nose and nasal blockage.  At the examination, even his ears 
felt blocked.  He had discharge on a daily basis that was 
clear, but occasionally pussy, without blood.  He got sinus 
infections either in the frontal sinuses or in the maxillary 
sinuses secondary to his allergic rhinitis.  This occurred 
several times per year.  He took antibiotics approximately 
four times per year.  He used Claritin and Nasacort to help 
clear his nose and sinuses.  The veteran felt it was slowly 
getting worse with more frequent headaches with sinus 
infections and more need to take antihistamines and 
decongestants.  He had post nasal drainage.  He was just 
getting over a bronchial infection and probably had a viral 
cold as well.  Physical examination showed that the nose 
mucosa were markedly inflamed and swollen.  The mucosa was 
nearly blocked on both sides.  There was no crusty discharge 
or bleeding.  It appeared to be chronic allergic rhinitis.  
There was no tenderness over the sinuses.  He had no post 
nasal drainage to any extent.  No lymph nodes were palpable 
in his neck or anywhere.  His lungs were clear.  His ears 
showed inflammation of the external canals of both sides.  
Also, he had some pink inflammation in both ear drums which 
was possibly mild otitis media secondary to a recent cold or 
viral infection.  This was not a chronic ear problem.  The 
examiner diagnosed chronic allergic rhinitis all the time 
with flare-ups seasonally.  The examiner also diagnosed 
allergic sinusitis four to five times per year, which was 
also allergic and seasonal.  The accompanying radiology 
report noted that visualization of bases of the maxillary 
antra was limited due to the overlying petrous ridges on the 
Water's view.  As presented, however, the paranasal sinuses 
appeared normally aerated.

The Board finds that the veteran's sinusitis did not meet the 
criteria for a rating greater than 10 percent pursuant to the 
criteria for evaluation in effect prior to October 7, 1996.  
The Board recognizes the veteran's reported symptomatology.  
However, the Board finds that his symptoms do not constitute 
frequently incapacitating recurrences with severe and 
frequent headaches, purulent discharge, or crusting 
reflecting purulence.  Although his symptoms seem to recur 
regularly, they are not shown by the evidence of record to be 
incapacitating nor are they shown to be frequently 
incapacitating.  Therefore, the Board finds that the 
veteran's symptoms more nearly approximate that criteria for 
a 10 percent rating, which contemplate moderate sinusitis 
with discharge or crusting or scabbing, infrequent headaches.  
Thus, the Board finds that the criteria for rating greater 
than 10 percent are not met pursuant to the criteria for 
evaluation in effect prior to October 7, 1996.

However, the Board finds that the veteran's sinusitis does 
meet the criteria for a rating of 30 percent, but not 
greater, pursuant to the criteria for evaluation in effect 
subsequent to October 7, 1996.  While, the most recent 
examination noted that the veteran took antibiotics 
approximately four times per year, the evidence of record 
does not show that those times where he took antibiotics 
required prolonged (lasting four to six weeks) antibiotic 
treatment.  In fact, the medical evidence of record does not 
show that frequency of use of antibiotics.  Therefore, the 
Board finds that the veteran's episodes must be characterized 
as non-incapacitating episodes as the evidence does not show 
episodes requiring bed rest and treatment by a physician.  
However, in evaluating the frequency of those non-
incapacitating episodes the Board finds that the evidence 
shows more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  In his hearing before the RO hearing 
officer, the veteran stated that the episodes occurred every 
two to three weeks.  The most recent VA examination 
characterized the episodes as "several" per year.  That 
examination report diagnosed allergic sinusitis four to five 
times per year, with seasonal flare-up occurrences of 
allergic rhinitis.  The Board finds that in combination, and 
giving the benefit of the doubt to the veteran, those 
manifestations constitute more than six non-incapacitating 
episodes per year, which warrant a 30 percent rating.  The 
Board notes that the evidence does not show that the veteran 
has had radical surgery or any repeated surgeries for his 
sinusitis, and thus the criteria for a rating of 50 percent 
are not met.

Accordingly, the Board finds that the criteria for 
entitlement to a rating of 30 percent, but not greater, for 
sinusitis are met effective October 7, 1996, the date of the 
regulatory change in the criteria for the evaluation of 
sinusitis.  Therefore, a rating of 30 percent is granted for 
sinusitis effective October 7, 1996, subject to the laws and 
regulations governing the disbursement of monetary benefits.  
38 C.F.R. §38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, § 4.97, Diagnostic Code 6513 (1999).



ORDER

Entitlement to a disability rating greater than 50 percent 
for post-traumatic stress disorder is denied.

Entitlement to a disability rating greater than 10 percent 
for chloracne of the shoulders and back and an acneiform rash 
of the trunk is denied.

Entitlement to a disability rating greater than 10 percent 
for sinusitis prior to October 7, 1996, is denied.

Entitlement to a disability rating of 30 percent, but not 
greater, for sinusitis is granted, effective October 7, 1996, 
subject to the laws and regulations governing the 
disbursement of monetary benefits.


		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals

 

